IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RICKY LEE TATE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-4532

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 9, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Mark Shirk, Public Defender, and Chris A. Clayton, Assistant Public Defender, Yulee,
for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the judgment and sentence in Nassau County Circuit Court case number

2001-CF-000180. Upon issuance of mandate in this cause, a copy of this opinion shall

be provided to the clerk of the circuit court for treatment as the notice of appeal. See

Fla. R. App. P. 9.141(c)(5)(D).

BENTON, RAY, and OSTERHAUS, JJ., CONCUR.